Appeal from a judgment of the Supreme Court, Monroe County (Joseph D. Valentino, J.), rendered June 14, 2005. The judgment convicted defendant, upon a jury verdict, of manslaughter in the first degree.
*1471It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him, following a jury trial, of manslaughter in the first degree (Penal Law § 125.20 [1]), defendant contends that Supreme Court erred in denying his Batson challenge. Defendant failed to object to the court’s procedure for determining his Batson challenge and thus defendant failed to preserve his contention for our review (see People v Parker, 304 AD2d 146, 156 [2003], lv denied 100 NY2d 585 [2003]). Defendant also failed to preserve for our review his contention that the court erred in denying his motion for a mistrial based on juror misconduct. Although defendant contends that the court failed to make a sufficient inquiry of the other jurors with respect to the misconduct of the juror in question, he failed to raise that issue in support of the motion (see generally People v Torres, 80 NY2d 944 [1992], rearg denied 81 NY2d 784 [1993]). We decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Finally, the sentence is not unduly harsh or severe. Present—Centra, J.P., Fahey, Lindley, Green and Martoche, JJ.